[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 186
                           STATEMENT.
The following organic and statutory provisions are pertinent to the consideration of this cause:
Original Section 10, Article XII, of the Constitution authorized the Legislature to provide for the division of counties into convenient school districts, for the election biennially of three school trustees to hold office for two years and have the supervision of all the schools within the district; and for the levying of a district school tax not to exceed three mills on the dollar for the exclusive use of public free schools within the district upon a majority vote of the qualified electors of the district. An amendment adopted in 1922 increased the millage to not exceeding ten mills on the dollar. A proposed amendment to the section removing the tax limit was defeated at the polls in November, 1927.
Section 11, Article XII provides that:
"Any incorporated town or city may constitute a School District. The fund raised by Section Ten may be expended in the district where levied for building or repairing school houses for the purchase of school libraries and text-books, for salaries of teachers, or for other educational purposes, so *Page 187 
that the distribution among all the schools of the district be equitable."
Added Section 17, Article XII, adopted in 1912 was amended in 1924, authorized the Legislature with specific limitations, to provide for special tax school districts to issue bonds for the exclusive use of public free schools within any such special tax school district upon a majority vote of the qualified electors thereof who are freeholders.
The statutes of the State contain the following:
"Each county shall constitute a school unit; all subdivisions of a county for school purposes shall be designated as school districts; all school districts levying a school district tax shall hereafter be designated as special tax school districts, and all schools receiving any district tax, as special tax schools." Sec. 700 (560) C. G. L.
"Whenever a special tax school district is created and trustees are elected, they shall have the supervision of all the public schools within said district. The position of supervisor shall be superseded by that of trustees, and the duties prescribed by law for the supervisors shall be performed by the trustees. The powers of trustees shall not be those of control, but of supervision only, and shall extend to all the public schools within the special tax district, * * *." Sec. 709 (568) C. G. L.
"All public schools conducted within a special tax school district shall be under the direction and control of the county board of public instruction and county superintendent as in other districts, and subject to the same laws, rules and regulations prescribed for the conduct of other schools, except that the trustees shall have the power to nominate to the county board of public instruction teachers for all *Page 188 
schools within such special district. * * *." Sec. 710 (569) C. G. L.
"The board of trustees shall have the further right to say what proportion of the school funds raised within the district shall be applied in any year to buildings, repairs on buildings, to school libraries, to salaries of teachers and to other educational purposes: Provided, that they shall make a fair and equitable distribution of the funds among all the schools in the special tax school district which shall be shown in their itemized estimate." Sec. 711 (570) C. G. L.
"It shall be the duty of these trustees, on or before the first day of July in each year, to prepare an itemized estimate, showing the amount of money necessary and likely to be raised for the supplement of the county school funds appropriated to the district for the next ensuing scholastic year, and to certify therein the rate of millage voted to be assessed and collected upon the taxable property within the special tax school district for that year. * * *." Sec. 712 (571) C. G. L.
"It shall be the duty of the county tax assessors to furnish to the boards of public instruction of their respective counties on or before the first day of October of each year the total amount of special district school tax assessed in each and every special tax school district." Sec. 714 (573) C. G. L.
"It shall be the duty of the county board of public instruction to add the amount set apart for the salaries of teachers in each school within the special tax school district to the county appropriation made for that school, and upon this determine the salaries to be paid teachers and the length of the term that the school shall continue, and contract with teachers for the full term that said fund, arising from both county appropriation and the special tax fund, will sustain *Page 189 
the school. The part of this fund arising from the special tax shall be paid to the teachers upon the order of the county board, based upon reports approved by the trustees, the same as other school funds are paid upon the endorsement of school supervisors." Sec. 715 (574) C. G. L.
"The special tax fund set apart by the board of trustees for the payment of teachers shall not be subject to requisition for any other purpose by said trustees; the fund estimated for other educational purposes shall be paid out by warrants of the board of public instruction of the county upon the county treasurer, and said warrants to be based upon requisitions made by the board of trustees, accompanied by itemized bills for things purchased or work performed. All special funds collected within school district shall be disbursed solely for school purposes within the district in which the tax is collected, and as near as practicable, in the year in which the tax is collected, upon the recommendation of the board of trustees: Provided, that the trustees shall make no contract with any of its members embracing any monetary consideration." Sec. 716 (575) C. G. L.
"The trustees of any school district shall be a corporation and may hold property, sue and be sued, and perform other corporate functions, and perform the usual duties necessary to provide buildings, repair the same, and to purchase libraries and other school appliances: Provided, that no debt shall be created without the approval of the county board of public instruction." Sec. 717 (576) C. G. L.
"When there is no money in the county school fund applicable to the payment of outstanding school warrants issued by any county board of public instruction in this State, the county boards of public instruction of the several counties in this State are hereby authorized and empowered to *Page 190 
borrow money at a rate of interest not to exceed eight per cent. per annum, for the purpose of paying all such outstanding warrants, and for the further purpose of paying any and all legitimate expenses incurred in operating the schools of said county: Provided, however, that it shall be unlawful for any county school board to borrow any sum of money in an one year in excess of eighty per cent. of the amount as estimated by them to be required for the maintenance of the necessary common schools of their county for the next ensuing scholastic year in the manner prescribed by Section 561, Sub-section 13, which said sum so borrowed shall be paid in full before the board shall be authorized to borrow on the estimate for any succeeding year: Provided, further, that nothing in this law shall be construed to invalidate any outstanding debt of any county as now existing and now due, or to become due, or as requiring any board of public instruction to pay the same in full before being permitted to borrow eighty per cent. On the estimate for the next ensuing year, or to prohibit any board from funding or refunding at its maturity any debt created and existing on or before July 1st, A.D. 1915, and being thereby prohibited from borrowing eighty per cent. of its income for the ensuing year, as provided above: and Provided, further, that no school board shall after July 1, 1915, incur debts of any nature in excess of the estimated amount, except as herein provided." Sec. 566 (455) C. G. L.
Each Board of Public Instruction is directed:
"First. — To obtain possession of, accept and hold, under proper title, as a corporation, all property possessed, acquired or held by the county for educational purposes, and to manage and dispose of the same for the best interest of education: Provided, that nothing in this law shall be so *Page 191 
construed as to prevent any special tax school district from holding school property that it has, or may hereafter acquire, for school purposes, or prevent such districts from receiving their portions of money set apart for school purposes.
"Second. — To locate and maintain schools in every locality in the county where they may be needed, to accommodate, as far as practicable, all the youth between the ages of six and twenty-one years, during not less than four months in each year.
"Fifth. — To do whatever is necessary with regard to purchasing or renting school sites and premises, constructing, repairing, furnishing, warming, ventilating, keeping in order or improving the school houses, out buildings, fences, land and movable property, procuring proper apparatus for the schools, grading and classifying the pupils, and providing separate schools for the different classes in such a manner as will secure the largest attendance of pupils, promote the harmony and advancement of the school, and establishing, when required by the patrons, schools of higher grades of instruction where the advancement and number of the pupils require them." Sec. 561 (454) C. G. L.
"All outstanding, unpaid county school warrants, notes, and other evidences of debt made, issued and delivered by the board of public instruction in any county in the State of Florida, and duly signed by its chairman, attested by its secretary, for and in consideration of service performed as teacher, for labor performed and material furnished in the construction of school buildings or additions thereto, furniture, equipment or supplies for the same, or for money loaned to and received by such board of public instruction for educational purposes and for interest on such loans, prior to May 21, 1921, are, hereby in all respects, validated *Page 192 
and declared to be legal and binding obligations: Provided, however, that the section shall not apply to any warrants, notes or evidence of indebtedness of any board of public instruction where the consideration or purchase price agreed to be furnished or paid said board therefor, or the money agreed to be loaned to said board thereon, has not been fully furnished to and received by the board issuing the same." Sec. 577 C. G. L.